ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                                 People v. Blair, 2013 IL 114122




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. CONNIE
Court:                     S. BLAIR, Appellee.



Docket No.                 114122


Filed                      March 21, 2013


Held                       Although the mandatory 15-year sentence enhancement for armed
(Note: This syllabus       robbery with a firearm was judicially determined in 2007 to violate the
constitutes no part of     proportionality clause of the Illinois Constitution by permitting a sentence
the opinion of the court   more severe than that for the identical offense of armed violence based
but has been prepared      on robbery with a category I or II weapon, that enhancement was not
by the Reporter of         thereby rendered void ab initio, but merely unenforceable, and the
Decisions for the          legislature revived the enhancement later that same year by a statutory
convenience of the         amendment providing that armed violence could no longer be predicated
reader.)                   on robbery, thus making the two offenses no longer subject to
                           proportionality review because they were no longer identical.


Decision Under             Appeal from the Appellate Court for the Third District; heard in that
Review                     court on appeal from the Circuit Court of Henry County, the Hon. Charles
                           H. Stengel, Judge, presiding.



Judgment                   Appellate court judgment reversed.
                           Circuit court judgment affirmed.
Counsel on               Lisa Madigan, Attorney General, of Springfield, and Terence M. Patton,
Appeal                   State’s Attorney, of Cambridge (Michael A. Scodro, Solicitor General,
                         and Michael M. Glick and Garson S. Fischer, Assistant Attorneys
                         General, of Chicago, and Patrick Delfino, Stephen E. Norris and Jennifer
                         Camden, of the Office of the State’s Attorneys Appellate Prosecutor, of
                         Mt. Vernon, of counsel), for the People.

                         Michael J. Pelletier, State Appellate Defender, Peter A. Carusona, Deputy
                         Defender, and Santiago A. Durango, Assistant Appellate Defender, of the
                         Office of the State Appellate Defender, of Ottawa, for appellee.


Justices                 JUSTICE THEIS delivered the judgment of the court, with opinion.
                         Chief Justice Kilbride and Justices Freeman, Thomas, Garman, Karmeier,
                         and Burke concurred in the judgment and opinion.




                                          OPINION

¶1        At issue in this appeal is whether Public Act 95-688 (eff. Oct. 23, 2007), which amended
      the armed violence statute, revived the sentencing enhancement in the armed robbery statute
      that this court held unconstitutional in People v. Hauschild, 226 Ill. 2d 63 (2007).
¶2        For the reasons stated below, we hold that Public Act 95-688 revived the armed robbery
      sentencing enhancement. We therefore reverse the judgment of the appellate court (2012 IL
      App (3d) 100743-U), and affirm the judgment of the trial court which applied the
      enhancement to defendant’s sentence.

¶3                                      BACKGROUND
¶4        Defendant Connie Blair was convicted by a Henry County jury of armed robbery while
      armed with a firearm (720 ILCS 5/18-2(a)(2) (West 2008)), in connection with an incident
      in April 2009. The trial court sentenced defendant to a term of 23 years’ imprisonment
      which, over defendant’s objection, included a 15-year enhancement pursuant to section 18-
      2(b) of the armed robbery statute. 720 ILCS 5/18-2(b) (West 2008). Defendant appealed.
¶5        The appellate court held that the trial court erred by applying the 15-year enhancement.
      2012 IL App (3d) 100743-U, ¶ 1. The appellate court rejected the State’s argument that
      Public Act 95-688 could revive the sentencing enhancement in the armed robbery statute by
      amending the armed violence statute. Id. ¶¶ 6-12 (discussing People v. Manuel, 94 Ill. 2d 242
      (1983)). According to the appellate court, when Hauschild held the armed robbery sentencing

                                               -2-
       enhancement in section 18-2(b) unconstitutional under the proportionate penalties clause, the
       enhancement was rendered void ab initio, and it “remains unavailable at sentencing until the
       legislature takes some action on section 18-2(b).” Id. ¶ 12. The appellate court reversed and
       remanded for resentencing in accordance with the armed robbery statute as it existed prior
       to the adoption of the sentencing enhancement. Id. ¶ 13. Under the appellate court judgment,
       on remand, defendant would be subject to a sentence of 6 to 30 years’ imprisonment, rather
       than an enhanced sentence of 21 to 45 years’ imprisonment. Compare 720 ILCS 5/18-2(b)
       (West 1998), and 730 ILCS 5/5-8-1(a)(3) (West 1998), with 720 ILCS 5/18-2(b) (West
       2008).
¶6          We allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010).

¶7                                           ANALYSIS
¶8                                                I
¶9         Whether Public Act 95-688 revived the sentencing enhancement for armed robbery held
       unconstitutional in Hauschild presents an issue of law, which we review de novo. People v.
       Clemons, 2012 IL 107821, ¶ 8. An understanding of this issue, as well as the parties’
       arguments, requires that we first review our proportionate penalties jurisprudence as it relates
       to the two statutes at issue here—the armed robbery statute and the armed violence statute.

¶ 10                                              II
¶ 11       In People v. Lewis, 175 Ill. 2d 412 (1996), we considered whether the penalties for armed
       violence predicated on robbery committed with a category I weapon (a handgun) (720 ILCS
       5/33A-1 (West 1994)) and armed robbery (720 ILCS 5/18-2 (West 1994)) are proportionate
       penalties under our state constitution (Ill. Const. 1970, art. I, § 11). At that time, armed
       robbery, a Class X felony, was punishable by a term of imprisonment of 6 to 30 years. 720
       ILCS 5/18-2(b) (West 1994); 730 ILCS 5/5-8-1(a)(3) (West 1994). Armed violence,
       predicated on robbery with a category I weapon, was also a Class X felony, but was
       punishable by a term of imprisonment of 15 to 30 years. 720 ILCS 5/33A-2, 33A-3 (West
       1994). Applying the identical elements test for proportionality review, we held that the
       penalty for armed violence predicated on robbery committed with a category I weapon
       violated the proportionate penalties clause. Lewis, 175 Ill. 2d at 418. Accordingly, the
       “State’s Attorney had no authority to charge that offense.” Id. at 423.
¶ 12       Four years after Lewis, the General Assembly enacted Public Act 91-404, which
       contained the so-called “15/20/25-to-life” sentencing enhancements. Pub. Act 91-404 (eff.
       Jan. 1, 2000). The new sentencing scheme mandated that 15 years, 20 years, or 25 years to
       natural life must be added to the Class X sentence for armed robbery (and several other
       offenses) where the offender was, respectively, armed with a firearm, discharged a firearm,
       or discharged a firearm causing great bodily harm or death. 720 ILCS 5/18-2 (West 2000).
       As a result of these mandatory add ons, the sentence for armed robbery while armed with a
       firearm became greater than the sentence for armed violence based on robbery with a
       category I or II weapon. Compare 720 ILCS 5/18-2(b) (West 2000) (armed robbery
       sentences), with 720 ILCS 5/33A-3 (West 2000) (armed violence sentences).

                                                  -3-
¶ 13       Public Act 91-404 also amended the armed violence statute in two respects: (1) armed
       robbery, and certain other felonies, were expressly excluded as predicate offenses for armed
       violence (720 ILCS 5/33A-2 (West 2000)); and (2) the sentence for armed violence
       committed with a firearm was no longer dependent solely on the category into which the
       firearm belonged, but was also dependent on whether the offender discharged the firearm
       (720 ILCS 5/33A-2, 33A-3(b-5), (b-10) (West 2000)).
¶ 14       We considered the constitutionality of the enhanced penalties for armed robbery in
       People v. Walden, 199 Ill. 2d 392 (2002). Utilizing the cross-comparison approach for
       proportionality review, we determined that armed robbery while in possession of a firearm,
       and armed violence predicated on aggravated robbery, shared an identical statutory purpose,
       but that the less serious offense—armed robbery—was punished more severely. Id. at 396-
       97. Thus, we held the 15-year enhancement for armed robbery while in possession of a
       firearm violated the proportionate penalties clause and was “unenforceable.” Id. at 397.
¶ 15       A few years later, in People v. Sharpe, 216 Ill. 2d 481, 519 (2005), we abandoned cross-
       comparison proportionate penalties analysis, and expressly overruled “[t]hose cases that used
       such an analysis to invalidate a penalty.” Walden was no longer good law.
¶ 16       Following Sharpe, the next opportunity to consider the constitutionality of the sentencing
       enhancement for armed robbery presented itself in Hauschild. There, the defendant was
       convicted of several offenses, including armed robbery while armed with a firearm. At the
       time of the offenses, the 15/20/25-to-life amendments were in effect. By the time of
       sentencing, however, Walden had been decided. And while the defendant’s case was pending
       on direct appeal, Sharpe was decided. At issue in Hauschild was whether defendant was
       subject to the 15-year add-on penalty for his armed robbery conviction and, if so, whether
       that sentence was disproportionate to the sentence for armed violence based on robbery with
       a category I or II weapon.
¶ 17       We first considered the effect of our holding in Sharpe, concluding that:
               “Sharpe effectively ‘revived’ the constitutionality of the 15-year add-on penalty for
               armed robbery while armed with a firearm. [Citation.] Put another way, because
               cross-comparison proportionate penalties review was no longer part of our
               jurisprudence following Sharpe, *** Walden *** no longer supported a finding that
               the 15-year sentencing enhancement for armed robbery while armed with a firearm
               *** violated the proportionate penalties clause of the Illinois Constitution.”
               Hauschild, 226 Ill. 2d at 76-77.
       We next concluded that Sharpe, which was of constitutional dimension, applied retroactively
       to the defendant’s case (id. at 78), and that the defendant was thus subject to the 15-year add
       on (id. at 81).
¶ 18       Before examining the defendant’s claim that the enhanced sentence for armed robbery
       violated the proportionate penalties clause when compared to the sentence for armed
       violence based on robbery with a category I or II weapon, we considered the status of the
       armed violence statute in light of our decision in Lewis. The appellate court in Hauschild’s
       case believed that the armed violence statute “ ‘ceased to exist’ ” after Lewis, and that armed
       violence could not be used as a basis to conduct proportionality review. Id. at 84 (quoting

                                                -4-
       People v. Hauschild, 364 Ill. App. 3d 202, 217 (2006)). We rejected the appellate court’s
       conclusion:
                “While Lewis, 175 Ill. 2d at 423, found the sentencing scheme for armed violence
                predicated on armed robbery to be unconstitutional as penalizing the same conduct
                more severely than did the armed robbery statute, and therefore unavailable to
                prosecutors, that prohibition was eradicated by the legislature’s enactment of Public
                Act 91-404. In other words, Public Act 91-404 ‘revived’ the offense of armed
                violence predicated on robbery when it amended the sentence for certain armed
                robberies to add the 15/20/25-to-life provisions, creating more severe penalties for
                those offenses than for armed violence predicated on robbery.” Hauschild, 226 Ill.
2d at 84.
       We concluded that our holding in Lewis did not preclude “comparison of the ‘revived’ armed
       violence offense to armed robbery while armed with a firearm for purposes of proportionality
       review.” Id. at 85.
¶ 19       In Hauschild, we also rejected the State’s argument that, because Public Act 91-404
       excluded armed robbery as a predicate offense for armed violence, a comparison between the
       two offenses under the identical elements test for proportionality was inappropriate. Id. We
       observed that Public Act 91-404 had not excluded robbery as a predicate offense for armed
       violence, and because every charge of armed violence predicated on robbery would also be
       an armed robbery, a comparison between armed robbery and armed violence under our
       identical elements test was permissible. Id.
¶ 20       We ultimately held, in Hauschild, that the sentence applicable to the defendant for armed
       robbery while armed with a firearm, which included a 15-year mandatory enhancement (720
       ILCS 5/18-2(b) (West 2000)), violated the proportionate penalties clause because that
       sentence is more severe than the sentence for the identical offense of armed violence based
       on robbery with a category I or II weapon (720 ILCS 5/33A-3(a) (West 2000)). Hauschild,
       226 Ill. 2d at 86-87. Thus, the 15-year enhancement for armed robbery that was adopted in
       Public Act 91-404, held unconstitutional in Walden, and whose constitutionality was revived
       in Sharpe, was once more unconstitutional.
¶ 21       Less than five months after our decision in Hauschild, the General Assembly enacted
       Public Act 95-688 (eff. Oct. 23, 2007), the subject of the instant appeal. Public Act 95-688
       did not amend the armed robbery statute that Hauschild held unconstitutional. Rather, Public
       Act 95-688 amended the armed violence statute so that robbery cannot serve as a predicate
       offense for armed violence. As a result of this amendment, armed violence and armed
       robbery no longer have identical elements for purposes of proportionality review, precluding
       the type of proportionate penalties challenge mounted in Hauschild. In short, Public Act 95-
       688 remedied the disproportionality that existed between the armed violence and armed
       robbery statutes.
¶ 22       In Clemons, decided after the enactment of Public Act 95-688, we declined the State’s
       invitation to overrule Hauschild or abandon the identical elements test. Clemons, 2012 IL
       107821, ¶¶ 19, 26, 53. In the present case, we decide the issue left unanswered in Clemons:
       whether, following the legislature’s enactment of Public Act 95-688, the State can obtain an


                                                -5-
       enhanced sentence for armed robbery. Id. ¶¶ 51-52. We note that our appellate court has not
       ruled consistently on this issue. Compare People v. Brown, 2012 IL App (5th) 100452, and
       People v. Malone, 2012 IL App (1st) 110517 (holding that Public Act 95-688 revived the
       armed robbery sentencing enhancement), with People v. Gillespie, 2012 IL App (4th)
       110151, and People v. McFadden, 2012 IL App (1st) 102939 (holding that Public Act 95-688
       did not revive the armed robbery sentencing enhancement).
¶ 23       With this background, we consider the parties’ arguments.

¶ 24                                                III
¶ 25       The State urges us to reverse the appellate court judgment and hold that Public Act 95-
       688 revived the sentencing enhancement in the armed robbery statute. Relying on Hauschild,
       the State maintains that just as Public Act 91-404 revived the offense of armed violence
       based on robbery by amending the armed robbery statute, Public Act 95-688 revived the
       sentencing enhancement for armed robbery by amending the armed violence statute. The
       State disputes that, under the void ab initio doctrine, the legislature could only revive the
       armed robbery sentencing enhancement by amending and/or reenacting that statute. The State
       explains that unlike other constitutional violations, an identical elements proportionality
       violation arises from the relationship between two statutes. Therefore, at least two ways exist
       to remedy the constitutional violation: amend the challenged statute or amend the
       comparison statute. Here, the legislature opted to amend the comparison statute. The State
       also posits that amendment of the armed robbery statute was unnecessary because Hauschild
       simply rendered the statute unenforceable until the constitutional infirmity was remedied.
¶ 26       Defendant argues that although Public Act 95-688 may have remedied the constitutional
       infirmity in the armed robbery statute identified in Hauschild, Public Act 95-688 did not
       revive the sentencing enhancement in that statute. Defendant contends that once Hauschild
       declared the armed robbery sentencing enhancement unconstitutional the statute was void
       ab initio, and “the enhancement never existed.” Defendant maintains that unless and until
       the legislature reenacts the sentencing enhancement in the armed robbery statute, it remains
       a nullity.
¶ 27       We agree with the State. Public Act 95-688 revived the sentencing enhancement for
       armed robbery.
¶ 28       When a statute is held facially unconstitutional, i.e., unconstitutional in all its
       applications (see In re Rodney H., 223 Ill. 2d 510, 521 (2006)), the statute is said to be void
       ab initio. Lucien v. Briley, 213 Ill. 2d 340, 344-45 (2004); Hill v. Cowan, 202 Ill. 2d 151, 156
       (2002); see also People v. Gersch, 135 Ill. 2d 384, 390 (1990) (“ ‘[w]hen a statute is held
       unconstitutional in its entirety, it is void ab initio’ ” (quoting Manuel, 94 Ill. 2d at 244-45));
       Perlstein v. Wolk, 218 Ill. 2d 448, 455 (2006) (an unconstitutional statute is void “from the
       beginning”). The void ab initio doctrine is based on the theory that:
               “ ‘An unconstitutional act is not a law; it confers no rights; it imposes no duties; it
               affords no protection; it creates no office; it is, in legal contemplation, as inoperative
               as though it had never been passed.’ ” Id. at 454 (quoting Norton v. Shelby County,
               118 U.S. 425, 442 (1886)).

                                                  -6-
¶ 29        Contrary to defendant’s argument, the void ab initio doctrine does not mean that a statute
       held unconstitutional “never existed.” As we recognized in Perlstein, “ ‘[t]he actual existence
       of a statute,’ ” prior to a determination that the statute is unconstitutional, “ ‘is an operative
       fact and may have consequences which cannot justly be ignored. The past cannot always be
       erased by a new judicial declaration.’ ” Perlstein, 218 Ill. 2d at 461 (quoting Chicot County
       Drainage District v. Baxter State Bank, 308 U.S. 371, 374 (1940)). Moreover, to construe
       the void ab initio doctrine as rendering a statute nonexistent is tantamount to saying that this
       court may repeal a statute. See Certain Taxpayers v. Sheahan, 45 Ill. 2d 75, 81 (1970)
       (“effect of repeal is to obliterate the statute repealed as completely as though it had never
       been passed as a law and never existed”). Such a result, however, would contravene our
       separation of powers clause. Ill. Const. 1970, art. II, § 1.
¶ 30        The power to enact laws, and the concomitant power to repeal those laws, reside in the
       General Assembly. Allegis Realty Investors v. Novak, 223 Ill. 2d 318, 334-35 (2006); Hilberg
       v. Industrial Comm’n, 380 Ill. 102, 106 (1942); 34 Ill. L. and Prac. Statutes §§ 3, 35 (2001).
       Our function is to interpret those laws, determining and giving effect to the legislature’s
       intent. Allegis Realty Investors, 223 Ill. 2d at 334-35; Best v. Taylor Machine Works, 179 Ill.
2d 367, 378 (1997); Droste v. Kerner, 34 Ill. 2d 495, 504 (1966); see also Perlstein, 218 Ill.
2d at 471 (“ ‘courts have no real power to repeal or abolish a statute’ ” (quoting Laurence H.
       Tribe, American Constitutional Law § 3-3, at 28 (2d ed. 1988)); Henrich v. Libertyville High
       School, 186 Ill. 2d 381, 394 (1998) (“Courts have no legislative powers; courts may not enact
       or amend statutes.”). Although we are obligated to declare an unconstitutional statute invalid
       and void (Best, 179 Ill. 2d at 378; Gersch, 135 Ill. 2d at 398), such a declaration by this court
       cannot, within the strictures of the separation of powers clause, repeal or otherwise render
       the statute nonexistent. Accordingly, when we declare a statute unconstitutional and void ab
       initio, we mean only that the statute was constitutionally infirm from the moment of its
       enactment and is, therefore, unenforceable. As a consequence, we will give no effect to the
       unconstitutional statute and instead apply the prior law to the parties before us. See, e.g.,
       Hauschild, 226 Ill. 2d at 88-89 (remanding for resentencing under statute as it existed prior
       to the adoption of the unconstitutional amendment); accord Clemons, 2012 IL 107821, ¶ 60.
       See also Gersch, 135 Ill. 2d at 390 (“The effect of enacting an unconstitutional amendment
       to a statute is to leave the law in force as it was before the adoption of the amendment.”). In
       short, a statute declared unconstitutional by this court “ ‘continues to remain on the statute
       books’ ” (Perlstein, 218 Ill. 2d at 471 (quoting Laurence H. Tribe, American Constitutional
       Law § 3-3, at 28 (2d ed. 1988)), and unless and until the constitutional violation is remedied,
       our decision stands as an impediment to the operation and enforcement of the statute.
¶ 31        Ordinarily, when this court declares a statute unconstitutional, or otherwise invalid, the
       only way in which the legislature may remedy the statute’s infirmity is by amending or
       reenacting that statute. For example, when a statute is held unconstitutional because it was
       adopted in violation of the single subject rule, the legislature may revive the statute by
       reenacting the same provision, but in a manner that does not offend the single subject rule.
       People v. Ramsey, 192 Ill. 2d 154, 157 (2000); see also Lebron v. Gottlieb Memorial
       Hospital, 237 Ill. 2d 217, 250 (2010) (legislature was free to reenact provisions of Public Act
       94-677 deemed invalid solely on severability grounds). When a statute is found to violate the

                                                  -7-
       proportionate penalties clause under the identical elements test, however, amendment or
       reenactment of that statute is not the legislature’s only recourse. This is so because of the
       unique nature of an identical elements proportionality violation.
¶ 32       A proportionate penalties violation, under the identical elements test, occurs when “two
       offenses have identical elements but disparate sentences.” Hauschild, 226 Ill. 2d at 85; see
       also Sharpe, 216 Ill. 2d at 503-05 (discussing the origin of identical elements proportionality
       review). Thus, unlike other constitutional violations which are based on the manner in which
       a single statute operates, an identical elements proportionality violation arises out of the
       relationship between two statutes—the challenged statute, and the comparison statute with
       which the challenged statute is out of proportion. E.g., People v. Christy, 139 Ill. 2d 172, 177
       (1990) (comparing armed violence predicated on kidnapping with a category I weapon and
       aggravated kidnapping); Lewis, 175 Ill. 2d at 414 (comparing armed violence predicated on
       robbery committed with a category I weapon and armed robbery); Hauschild, 226 Ill. 2d at
       85-86 (comparing armed robbery while armed with a firearm and armed violence based on
       robbery with a category I or II weapon). Although only the statute with the greater penalty
       will be found to violate the proportionate penalties clause (Sharpe, 216 Ill. 2d at 504), that
       violation is entirely dependent upon the existence of the comparison statute, i.e., the statute
       with identical elements but a lesser penalty. In light of this peculiar feature of an identical
       elements proportionality violation, the legislature has more options available to it should it
       wish to remedy the constitutional violation and revive the statute. The legislature may amend
       the challenged statute held unconstitutional, amend the comparison statute, or amend both
       statutes.
¶ 33       Defendant argues, however, that under our decision in Manuel, the legislature may not
       revive an unconstitutional statute through amendment of a different statute. Manuel does not
       stand for such a broad proposition of law. In Manuel, we rejected the State’s argument that
       an amendment to certain sections of the Illinois Controlled Substances Act (Ill. Rev. Stat.
       1979, ch. 56½, ¶ 1401(e), (f)) could revive a different section of that act which “this court
       subsequently holds unconstitutional.” (Emphasis added.) Manuel, 94 Ill. 2d at 244. In other
       words, the legislature could not have intended revival of a statute which had not yet been
       declared unconstitutional. See Malone, 2012 IL App (1st) 110517, ¶ 88. In contrast to the
       sequence of events in Manuel, Public Act 95-688 was enacted after, not before, this court
       declared the armed robbery sentencing enhancement unconstitutional.
¶ 34       To the extent that Manuel could be read as holding that revival of a statute cannot be
       effected through amendment of a different statute, Hauschild effectively overruled Manuel.
       As discussed above, Hauschild considered the effect of Public Act 91-404 on the offense of
       armed violence predicated on robbery, which Lewis held violated the proportionate penalties
       clause when compared to armed robbery. Hauschild, 226 Ill. 2d at 84. Hauschild held that
       Public Act 91-404 revived that armed violence offense “when it amended the sentence for
       certain armed robberies.” Id. Thus, Hauschild recognized that a statute held unconstitutional
       under the identical elements test for proportionality could be revived through amendment of
       the comparison statute. Although defendant here notes that Public Act 91-404 also amended
       the armed violence statute, that fact was immaterial to our analysis in Hauschild and was not
       a basis of our holding in that case. Moreover, the amendments made to the armed violence

                                                 -8-
       statute in Public Act 91-404 did not help cure the proportionality violation identified in
       Lewis.
¶ 35        The issue we address in the present case is analogous to the issue addressed in Hauschild,
       and we necessarily reach a similar result. Just as Public Act 91-404 revived the offense of
       armed violence based on robbery by amending the armed robbery statute, we now hold that
       Public Act 95-688 revived the sentencing enhancement in the armed robbery statute by
       amending the armed violence statute. In this case, as in Hauschild, the legislature revived the
       unconstitutional statute by curing the proportionality violation through amendment of the
       comparison statute. Appellate court cases which hold to the contrary are overruled.
¶ 36        We recognize that the legislature could have signaled its intent to revive the armed
       robbery sentencing enhancement by amending the armed violence statute and simultaneously
       reenacting the armed robbery sentencing provision. As already discussed, however,
       reenactment of the armed robbery sentencing provision was not required as a matter of law
       because Hauschild did not render the sentencing enhancement nonexistent; it rendered the
       sentencing enhancement unenforceable.
¶ 37        Furthermore, the legislature’s intent to revive the sentencing enhancement is plain
       enough, even in the absence of reenactment of that provision. As our case law illustrates, this
       court has had an ongoing dialogue with the legislature concerning the constitutionality of
       various statutes increasing the penalties for certain felonies when the offender possesses or
       uses a firearm during the commission of the offense. See Sharpe, 216 Ill. 2d at 490-523
       (discussing the history of our proportionate penalties clause jurisprudence). Public Act 95-
       688 was simply the latest reaction to a declaration from this court concerning the
       constitutionality of one of these statutes. Enacted within a few months of Hauschild, Public
       Act 95-688 not only remedied the proportionate penalties violation identified in Hauschild,
       it did so in a manner that tracked our analysis in Hauschild. We indicated in Hauschild that
       although the legislature had previously excluded armed robbery as a predicate felony for
       armed violence, it had not excluded robbery, and, therefore, we could proceed with an
       identical elements analysis. Hauschild, 226 Ill. 2d at 85. Public Act 95-688 amended the
       armed violence statute so that robbery can no longer serve as a predicate offense for armed
       violence.
¶ 38        Although discerning legislative intent can sometimes be a “thorny task” (O’Casek v.
       Children’s Home & Aid Society of Illinois, 229 Ill. 2d 421, 441 (2008)), the legislature’s
       intent when it enacted Public Act 95-688 is clear. To the extent any residual doubt exists, it
       is erased through examination of the legislative history of Public Act 95-688. See 95th Ill.
       Gen. Assem., Senate Proceedings, July 26, 2007, at 8 (statements of Senator Cullerton)
       (stating that the bill underlying Public Act 95-688 addresses an Illinois Supreme Court
       decision that held the legislature violated the proportionate penalties clause and that the bill
       “corrects that”).

¶ 39                                      CONCLUSION
¶ 40      For the reasons stated, the trial court properly sentenced defendant to an enhanced term
       pursuant to section 18-2(b) of the armed robbery statute. Accordingly, we reverse the

                                                 -9-
       judgment of the appellate court, and affirm the judgment of the circuit court.

¶ 41      Appellate court judgment reversed.
¶ 42      Circuit court judgment affirmed.




                                               -10-